DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed September 22, 2022 have been received and entered into the case. Claims 25 – 26 are canceled; claims 1 – 4, 6, 12 – 14, 16 – 19, 22 – 23, 27 and 56 – 58 are pending and have been considered on the merits. All arguments have been fully considered.

Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn due to applicant’s reply and statement of proof of deposit (reply filed 09.22.22, p.7).

Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to applicant’s amendment canceling the rejected claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4, 6, 12 – 14, 16 – 19, 22 – 23, 27 and 56 – 58 are rejected under 35 U.S.C. 103 as being unpatentable over O’Mahony et al. (US 2012/0276143).
Regarding claims 1 and 56, O’Mahony teaches immunomodulatory probiotic formulations comprising Bifidobacterium AH 1714 (or NCIMB 41676), additional probiotics, and an ingestible carrier (0006-0008, 0070). O’Mahony does not teach the composition wherein the additional probiotic is Bifidobacterium NCIMB 41003. However O’Mahony does teach Bifidobacterium NCIMB 41003 demonstrates a similar pattern to NCIMB 41676 for inducing cytokines wherein the result is effective treatment of colitis (example 5). At the time the claims were filed, it would have been obvious to one of ordinary skill in the art to combine the instant ingredients for their known benefit, as disclosed by the cited references above, since each is well known in the art for the same purpose. This rejection is based on the well established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  (MPEP 2144.06 I). The idea for combining them flows logically from their having been used individually in the prior art.  
Regarding claims 2 – 3, the cells may be viable or non viable (0007).
Regarding claims 4, 6 and 58, the Bifidobacterium are present at more than 106 CFUs (0008) or 109 CFUs (0111).
Regarding claim 12, O’Mahony teaches the bacteria in broth (0078-0079).
Regarding claims 13 and 57, the bacteria may be freeze dried (example 6).
Regarding claim 14, a prebiotic may be included (0008),
Regarding claims 16 – 19, 27 and 56, the carrier can be a pharmaceutically acceptable carrier such as capsule, tablet, powder; a food such as acidified milk, yogurt (fermented food), frozen food, milk powder (infant food), milk concentrate, cheese spread, dressings, beverage or foodstuff (0008-0009).
Regarding claims 22 – 23, the formulation may further comprise a protein, peptide, or both; a lipid, carbohydrate, vitamin, mineral, trace element or a combination thereof (0008).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary. 

Response to Arguments
Applicant argues that the prior art teaches strain 1714 (41676) gave a different expression pattern of cytokines IL-12, IFNY and IL-6 wherein the strain induced lower IL-6 than strain 35624 (41003); applicant argues that the reference indicates IL-12 and IL-6 implicate colitis symptoms; and applicant argues that the claimed composition yields unexpected and synergistic results.
However, these arguments fail to persuade.
Regarding the different expression patterns of various cytokines, it is noted that example 5 shows that strain 1714 (41676) “exhibited a very similar pattern for many of the cytokines measured” (0104). This statement indicates that both strains have similar patterns for IL-10. Example 5 additionally states that strain 1714 (41676) has lower levels of IL-12 and that a combination of high IL-10 and low IL-12 suggests improved efficacy in treating colitis (0108). Moreover, the reference clearly states that strain 1714 (41676) is effective for treating colitis. In following the teachings of O’Mahony, one would also recognize that strain 35624 (41003) has a similar pattern to 1714 (41676) relative to IL-10. As such, at the time the claims were filed, it is maintained that in following the teachings of O’Mahony to combine immunomodulatory probiotics together in a single composition (0006-0008, 0070), it would have been obvious to one of ordinary skill in the art to combine the claim strains together with a reasonable expectation for obtaining an effective probiotic formulation.
Regarding applicant’s argue unexpected results and synergistic activity, it is noted that the examples do not show a comparison of the strains individually versus together, such that evidence of a synergistic or unexpected result is achieved. Rather the strains are only administered together in specific amounts and compared to other studies based on strain 35624 (41003) alone. As such, the arguments and evidence are not commensurate in scope with the claimed invention.
For these reasons, the claims remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699